DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Status of Claims
Applicant’s amendments dated 5/23/22 have been entered. 
Claim 10 has been amended. Claims 1-9 have been cancelled. Claim 13 has been newly added.
The rejection below has been updated to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelesang et al. (US 5,039,571) in view of Weber et al. (US 2009/0017242).
Regarding claims 10 and 13, Vogelesang teaches a metal/fiber-reinforced plastic laminate (Vogelesang abs) which comprises layers of metal substrate with first and second surfaces connected by peripheral edges (layer 2), such as aluminum (Vogelesang column 2, lines 9-12), layered with a synthetic layer of fiber-reinforced thermoplastic matrix (layer 3) (Vogelesang column 2, lines 26-29, column 3, lines 21-31). Vogelesang further teaches that the synthetic layer may be broken down into sub-layers such that the fiber reinforced thermoplastic matrix forms a core layer, with fiber-free thermoplastic matrix (the claimed intermediate layer) directly adjacent to the metal substrate (Vogelesang column 2, lines 12-19; column 7, lines 21-32). Additionally, the comprising language of the claims allows for the presence of unrecited additional layers/structural components. As such one metallic layer 2 and the fiber-reinforced plastic layer 3 form the claimed ‘material composite’ comprising a metal layer and a fiber-reinforced plastics layer, with the additional layer 2 being an unrecited additional element. That is, the surface of the metal not in contact with the thermoplastic matrix is the second outer surface, and the opposing surface of the fiber-reinforced layer may be considered the first outer surface of the claimed material composite, as illustrated in Annotated Figure 5, below.

    PNG
    media_image1.png
    344
    716
    media_image1.png
    Greyscale

Vogelesang is silent with respect to the claimed indentation(s), and thus that the thermoplastic engages with the indentations in a positive-fit connection.
Vogelesang and Weber are related in the field of metal/fiber reinforced plastic composites. Weber teaches a metal substrate with a first surface and a second surface, where the second surface has binding features (indentations) (Weber para [0044]) to adhere a thermoplastic layer to the metal surface (Weber para [0041]). The binding features may be in the form of undercuts or voids to roughen at least a portion of the surface of the metal layer (Weber para [0044]). As the binding features are undercuts, and may be formed by laser or drilling or similar (Webber para [0069]), they may be considered to be indentations with an entrance at the second surface (Weber fig 2B, item 216). Weber further teaches that the undercuts have angled bottom portions (wider/larger cross-sections) (Weber figs. 2B, 3A, 3B) relative to the opening which increase the surface area to improve the surface and thus increase the binding surface (Weber [0044]). It would be obvious to one of ordinary skill in the art to modify the metal substrate to have the undercut binding features as taught by Weber to improve adhesion between the plastic and metal layers. Further, the combination of Vogelesang in view of Weber would teach the claimed ‘positive fit’ as the fiber-free thermoplastic layer of Vogelesang engages with the undercut binding features of Weber.
Finally, the limitation requiring that the positive-fit be obtained via press-fitting the component parts together, and that the roughened region is formed by laser, are product-by-process type limitations, and while “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, Applicant has not shown a structural difference between the claimed “press-fit” and an alternate fitting method such as injection molding.
Regarding claim 11, Vogelesang further teaches that the fibers may be glass fibers (Vogelesang col 2, ln 12-19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vogelesang in view of Weber as applied to claim 10 above, and further in view of Wilson et al. (US 2014/0329069).
Regarding claim 12, Vogelesang in view of Weber teaches a metal-fiber-reinforced-plastic composite as above for claim 10. Vogelesang further teaches that the fibers may be glass fibers, with a modulus of elasticity of at least 80 GPa (Vogelesang col 1, ln 44-48), in light of desired increase in rigidity which in turn inhibits the propagation of fatigue cracks (Vogelesang col 3, ln 3-7).
Vogelesang in view of Weber is silent with respect to the reinforcing fibers being carbon fiber.
Vogelesang in view of Weber and Wilson are related in the field of plastic-metal composites. Wilson teaches fiber-reinforced plastic/metal laminates (“fiber-metal laminates”) (Wilson para 1-3, 10) which seeks to improve upon previously known fiber-metal laminates ability to resist crack propagation while improving joint strength performance (Wilson para 8). Wilson teaches that the fiber reinforced plastic may be a thermoplastic (Wilson para 62), with fibers of glass, aramid, or carbon (Wilson para 61) provided that the modulus of elasticity is at least 80 GPa (Wilson para 26, 61). Wilson further teaches that high modulus carbon-fibers are particularly preferred (Wilson para 61). It would be obvious to one of ordinary skill in the art to modify the glass fibers of Vogelesang to be carbon fibers as taught by Wilson because this would further improve resistance of the laminate to crack propagation and improve joint strength.

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
Applicant argues on pages 4-6 that Vogelesang teaches away from surface roughening or other indentations due to fatigue related failures. Applicant specifically points to the through-holes of Vogelesang as evidence of this.
The Examiner respectfully disagrees. Vogelesang teaches behavioral differences between the prior art’s use of E-glass and their use of S-glass, noting that the higher-modulus S-glass performed better across all test specimens in the blunt notch testing (see eg. Vogelesang col 4, ln 18 through col 5, ln 35). This is not a clear teaching away from a roughened metal surface (or even through-holes) as the inventive specimens outperformed metal alloy and metal/E-glass composite specimens with the same number and patterning of holes present. Further, Vogelsong makes it clear that the blunt notch is improved even in the case of features such as through holes being present, see column 2, line 54, to column 3, line 2.
Applicant argues on page 6 that Weber does not relate to a metal/resin laminate.
The Examiner respectfully disagrees. ‘Laminate’ describes the presence of layers, which Weber possesses. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 6 that the roughened/undercut structure of Weber is formed by an additive process, such as vapor deposition, while the instant claims require a subtractive process, specifically laser-forming.
The Examiner respectfully disagrees. First, because Weber teaches the use of laser-forming for the structuring, see paragraph 69, and second because this is a product-by-process type limitation. As the claims presently stand, the claimed structure—that is the roughened/undercut surface—is supplied by the rejection of record.
Applicant argues on pages 6-7 that Vogelesang does not teach a metal layer second surface and fiber-reinforced plastic second surface as outer surfaces of the claimed composite, and has amended the claims to more clearly claim this feature.
The Examiner respectfully disagrees, and directs Applicant’s attention to the annotated Figure 5 of Vogelesang included in the above rejection. It is further noted that for the purposes of the rejection, the claimed composite is met by the three layers of the first metal layer, the fiberless thermoplastic layer, and the fiber-reinforced thermoplastic layer, where any additional layers are unrecited extra elements, as is allowed under Applicant’s usage of the “comprising” preamble.
Applicant argues on pages 7-8 that the limitations of “press-fit” and “laser-formed” provide material structure to the claim, and further that one of ordinary skill in the art would not combine the metal-to-resin bonding of Vogelesang with the injection molding utilized by Weber.
The Examiner respectfully disagrees. It is noted that the methods are not the elements being combined between the references, rather, it is the structure of the undercuts in the metal layer to increase adhesion between the metal layer and a plastic layer that is being utilized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/
Patent Examiner, Art Unit 1781
6/14/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781